Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 06, 2016

The Court of Appeals hereby passes the following order:


A16A2061. SANCHEZ v. HUGHSTON HOSPITAL, INC. d/b/a HUGHSTON
    HOSPITAL.
A16A2062. WILLIAMS v. HUGHSTON HOSPITAL, INC. d/b/a HUGHSTON
    HOSPITAL.

      The above captioned appeals were docketed in this Court on July 14, 2016.
Appellant’s briefs and enumeration of errors were due on August 3, 2016. On August
9, 2016, Appellants in the above cases were ordered to file their brief and
enumeration of errors by August 19, 2016.
      As of the date of this order, appellants still have not filed their brief and
enumeration of errors, and have not requested an extension of time in which to do so.
Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to Court of
Appeals Rules 13 and 23.

                                       Court of Appeals of the State of Georgia
                                                                            09/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.